 In the Matter of GENERAL MOTORS SALES CORPORATION, CLEVELANDDIESEL ENGINE DIVISIONandINTERNATIONAL UNION5 UNITED AUTO-MOBILE, ATRCRAFr & AGRICULTURAL IMPLEMENT WORKERS OF AMER-ICA, AFFILIATED WITH THE C. I. O.Case No. R-3447.Decided January 03, 194,1Investigation and Certification of Representatives:stipulation for certificationupon consent election.Mr. Hugh F. Sperry,for the Board.Mr. Denton JollyandMr. Henry M. Hogan,of Detroit, Mich., forthe Company.Mr. N. L. SmokierandMr. Maurice Sugar,of Detroit,Mich.,for the Union.Mr. A. S inner Lawrence,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn July 16, 1941, International Union, United Automobile, Air-craft & Agricultural Implement Workers of America, affiliated withthe C. I. 0., herein called the Union, filed with the Regional Directorfor the Eighth Region (Cleveland, Ohio) a petition alleging thata question affecting commerce had arisen concerning the representa-tion of employees of General Motors Sales Corporation, ClevelandDiesel Engine Division, Cleveland, Ohio, herein called the Company,engaged in the business of buying, selling, and distributing at Cleve-land, Ohio, the products manufactured by and produced by its affili-ate,General Motors Corporation 1 and requesting an investigationand certification of representatives pursuant to Section 9 (c) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.On September 29, 1941, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act, andArticle III, Section 3, of National Labor Relations Board RulesIGeneral Motors Corporation's products include various types and kinds of diesel enginesand parts thereof.38 N. L. R. B, No. 104.488 GENERAL MOTORS SALES CORPORATION489and Regulations-Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide foran appropriate hearing upon due notice.2On October 17, 1941, theCompany, the Union, and the Regional Director entered into a"STIPULATION FOR CERTIFICATION UPON CONSENTELECTION."Pursuant to the Stipulation, an election by secret ballot was con-ducted on December 30, 1941, under the direction and supervisionof the Regional Director among the following employees to deter-mine whether or not they desired to be represented by the Union :all hourly rated packers, checkers, stores (stockhandlers), counters,expediters (stockhandlers) and stockroom clerks in the Service De-partment employed by General Motor Sales Corporation, ClevelandDiesel Engine Division, whose names appeared on the pay roll forthe period ending December 27, 1941, excluding stock-departmentmanager, foreman, assistant foreman, and all other persons workingin a supervisory capacity.On December 31, 1941, the Acting Regional Director issued andthereafter duly served upon the parties his Election Report on theballot.No objections to the conduct of the ballot or the ElectionReport have been filed by any of the parties.In his Election Report the Regional Director reported as followsconcerning the balloting and its results :Total on eligibility list______________________________________21Total ballots cast-------------------------------------------20Total ballots challenged-------------------------------------0Total blank ballots------------------------------------------0Total void ballots-------------------------------------------0Total valid votes cast---------------------------------------20Votes cast for International Union, United Automobile,Aircraft& Agricultural Implement Workers of America(C. I. 0 )---19Votes cast against International Union, United Automobile,Aircraft&Agricultural ImplementWorkers of America(C. I. 0.) ------------------------------------------------1Upon thebasis of the Stipulation,the Election Report, and theentire record in the case,the Board makes the following :FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of General Motor Sales Corporation, Cleve-2The Board also ordered that the instant case be consolidatedwith Case No VIII-R-542The order of consolidation was thereaftervacated bythe BoardMatter of General MotorsCorporation,Cleveland Diesel Engine DivisionandInternationalUnion, United Automobile,Aircraftand Implement Workers of America,Local Union 207, affiliated with the C. 1. 0 ,37 N L R B 441. 490DECISIONS 'OF NATIONAL LABOR RELATIONS BOARDland Diesel Engine Division, Cleveland, Ohio, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.2.All hourly rated packers, checkers, stores (stockhandlers), coun-ters, expediters (stockhandlers), and stockroom clerks in the Serv-iceParts Department employed by General Motors Sales Corpo-ration, Cleveland Diesel Engine Division, excluding stock-departmentmanager, foreman, assistant foreman, and all other persons workingin a supervisory capacity, constitute a unit appropriate for the pur-poses of collective bargaining, within the meaning of Section 9 (b)of the National Labor Relations Act.'3.International' Union, United Automobile, Aircraft and Agri-cultural Implement Workers of America, affiliated with the C. I. 0.,has been designated by a majority of the employees in the above unitas their representative for the purposes of collective bargaining and isthe exclusive representative of all employees in said unit within themeaning of Section 9 (a) of the National Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act,IT IS HEREBY CERTIFIED that International Union, United Automo-bile,Aircraft & Agricultural Implement Workers of America, affili-ated with the C. I. 0., has been designated and selected by a majorityof all hourly rated packers, checkers, stores (stockhandlers), counters,expediters (stockhandlers) and stockroom clerks in the Service PartsDepartment employed by General Motors Sales Corporation, Cleve-land Diesel Engine Division, excluding stock-department manager,foreman, assistant foreman, and all other persons working in asupervisory capacity, as ,their representative for the purposes of col-lective bargaining, and that, pursuant to the provisions of Section9 (a) of the Act, International Union, United Automobile, Aircraft& Agricultural Implement Workers of America, affiliated with, theC. I. O., is the exclusive representative of all such employees for thepurposes of collective bargaining in respect to rates of pay, wages,hours of employment, and other conditions of employment. In the Matter of GENERAL MOTORS SALES CORPORATION, CLEVELANDDIESEL ENGINE DIVISIONandINTERNATIONAL UNION, UNITED AUTO-MOBILE,AIRCRAFT cQ, AGRICULTURAL IMPLEMENT WORKERS OF AMERICA,AFFILIATED WITH THE C. I. O.Case No. R-3447SUPPLEMENTAL DECISIONAND-AMENDMENT TO CERTIFICATION OFREPRESENTATIVESFebruary 0, 194On January 23, 1942, the National Labor Relations Board issued aDecision and Certification of Representatives in the above-entitledproceeding.,'On January 27, 1942, there was filed with the Board astipulation signed by all parties, reciting that on or about December31, 1941, General Motors Sales Corporation was dissolved and itsassets were taken over and its liabilities were assumed by GeneralMotors Corporation, which has since carried on the business of Gen-eralMotors Sales Corporation and has employed the employees ofGeneral Motors Sales Corporation who were employees prior to De-cember 31, 1941.The parties stipulated that "General Motors Cor-poration, Cleveland Diesel Engine Division," be substituted for "Gen-eralMotors Sales Corporation, Cleveland Diesel Engine Division,"and that the certification contain General Motors Corporation, Cleve-land Diesel Engine Division, as the name of the employer in thisproceeding.IT IS HEREBY ORDEREDthat the Certification of Representatives issuedJanuary 23, 1942, be, and the same hereby is, amended by strikingtherefrom the words "General MotorsSalesCorporation" and sub-stituting therefor the words "General Motors Corporation."1 38 N. L.R. B. 488.38 N. L. R. B., No. 104a.491